Egan Jr., J.
Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered October 14, 2011, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant was charged in a seven-count indictment with numerous crimes stemming from his unlawful entry into his former wife’s home, during the course of which he punched and strangled her in the presence — or within earshot — of their two *1249small children. In full satisfaction of that indictment, defendant pleaded guilty to burglary in the first degree and waived his right to appeal with the express understanding that County Court would sentence him to a period of imprisonment ranging from 10 to 14 years, together with a period of postrelease supervision ranging from 2% to 5 years. County Court thereafter sentenced defendant to 14 years in prison followed by five years of postrelease supervision. Defendant now appeals.
We affirm. Although defendant asserts that the sentence imposed, which fell within the range promised by County Court, is harsh and excessive, he is “precluded from raising this claim given his valid waiver of the right to appeal” (People v Cano, 93 AD3d 994, 994 [2012], lv denied 19 NY3d 995 [2012]; see People v Lewis, 95 AD3d 1442, 1443 [2012], lv denied 19 NY3d 998 [2012]). Assuming, without deciding, that such waiver does not also encompass County Court’s alleged violation of CPL 380.50, defendant failed to preserve this argument by registering an appropriate objection at the sentencing hearing — at which time the asserted omission could have been remedied (cf. People v Cianfarani, 81 AD3d 998, 999 [2011]; People v Wallace, 29 AD3d 1085, 1085 [2006], lv denied 7 NY3d 796 [2006]). Finally, by pleading guilty and waiving his right to appeal, defendant forfeited any claim that the order of protection issued by County Court was overbroad (see People v Trombley, 91 AD 3d 1197, 1200 [2012], lv denied 21 NY3d 914 [2013]).*
Lahtinen, J.P., Stein and Spain, JJ., concur. Ordered that the judgment is affirmed.

 That said, defendant retains the right to apply to County Court for a modification of the order of protection.